UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2012  February 28, 2013 Item 1: Reports to Shareholders Vanguard ® CMT Funds February 28, 2013 Vanguard ® Market Liquidity Fund Vanguard ® Municipal Cash Management Fund August 31, 2012- February 28, 2013 Institutional 7-Day SEC Vanguard Money Market 1 Yield 2 : Vanguard CMT Funds Fund Funds Average 2/28/2013 Total Returns Market Liquidity 0.08% 0.01% 0.14% Municipal Cash Management 0.07 — 0.11 1 Derived from data provided by Lipper Inc. 2 The yield of a money market fund more closely reflects the current earnings of the fund than its total return. FUND PROFILES As of 2/28/2013 These Profiles provide a snapshot of each fund’s characteristics. Key terms are defined below. MARKET LIQUIDITY FUND Financial Attributes 7-Day SEC Yield 0.14% Average Weighted Maturity 43 days Expense Ratio 1 0.005% Sector Diversification (% of portfolio) Finance Certificates of Deposit 19.8% Commercial Paper 18.8 Repurchase Agreements 2.1 U.S. Government and Agency Obligations 55.5 Tax-Exempt Municipal Bonds 1.7 Taxable Municipal Bonds 0.3 Corporate Bonds 0.7 Money Market Fund 1.1 Distribution by Credit Quality 2 (% of portfolio) First Tier 100.0% 1 The expense ratio shown is from the prospectus dated December 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended February 28, 2013, the annualized expense ratio was 0.005%. 2 The credit quality ratings assigned to fixed income securities are an indicator of risk. They represent a rating agency’s assessment of the issuer’s ability to meet its obligations. For Vanguard money market funds, the Distribution by Credit Quality table shows tier ratings that are consistent with SEC Rule 2a-7 under the Investment Company Act of 1940. A First Tier security is one that is eligible for money market funds and that is rated in the highest category for short-term debt obligations by nationally recognized statistical rating organizations. An unrated security is considered to be First Tier if it represents quality comparable to that of a rated security, as determined in accordance with the SEC rule. A Second Tier security is one that is eligible for money market funds and is not a First Tier security. Market Liquidity Fund Financial Statements (unaudited) Statement of Net Assets As of February 28, 2013 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund's Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the "Portfolio Details" page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund's Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. For more information about this public service call the SEC at 1-800-SEC-0330. Face Market Maturity Amount Value • Yield1 Date ($000) ($000) U.S. Government and Agency Obligations (56.1%) 2 Fannie Mae Discount Notes 0.125% 3/6/13 18,000 18,000 2 Fannie Mae Discount Notes 0.080%–0.095% 3/13/13 134,200 134,196 2 Fannie Mae Discount Notes 0.080%–0.090% 3/20/13 199,200 199,191 2 Fannie Mae Discount Notes 0.090%–0.100% 4/1/13 135,000 134,989 2 Fannie Mae Discount Notes 0.080% 4/3/13 127,200 127,191 2 Fannie Mae Discount Notes 0.098%–0.100% 4/17/13 423,800 423,745 2 Fannie Mae Discount Notes 0.090% 4/24/13 304,286 304,245 2 Fannie Mae Discount Notes 0.140% 5/15/13 145,000 144,958 2 Fannie Mae Discount Notes 0.140%–0.145% 5/22/13 59,045 59,026 2 Fannie Mae Discount Notes 0.140% 5/29/13 136,025 135,978 2 Fannie Mae Discount Notes 0.140% 6/10/13 88,425 88,390 2 Fannie Mae Discount Notes 0.137% 6/19/13 134,900 134,844 3 Federal Home Loan Bank Discount Notes 0.125% 3/6/13 52,000 51,999 3 Federal Home Loan Bank Discount Notes 0.110%–0.130% 3/8/13 394,180 394,170 3 Federal Home Loan Bank Discount Notes 0.095% 3/11/13 50,000 49,999 3 Federal Home Loan Bank Discount Notes 0.130% 3/12/13 4,000 4,000 3 Federal Home Loan Bank Discount Notes 0.090% 3/13/13 22,300 22,299 3 Federal Home Loan Bank Discount Notes 0.080%–0.100% 4/1/13 532,300 532,257 3 Federal Home Loan Bank Discount Notes 0.090% 4/12/13 103,271 103,260 3 Federal Home Loan Bank Discount Notes 0.090% 4/26/13 400,000 399,944 3 Federal Home Loan Bank Discount Notes 0.160% 5/8/13 34,000 33,990 3 Federal Home Loan Bank Discount Notes 0.110%–0.140% 5/15/13 313,626 313,550 3 Federal Home Loan Bank Discount Notes 0.150%–0.160% 5/17/13 64,000 63,979 3 Federal Home Loan Bank Discount Notes 0.140% 5/24/13 53,550 53,532 3 Federal Home Loan Bank Discount Notes 0.140% 6/3/13 50,000 49,982 3 Federal Home Loan Bank Discount Notes 0.137% 6/12/13 106,000 105,958 3 Federal Home Loan Bank Discount Notes 0.145% 6/27/13 50,000 49,976 3 Federal Home Loan Bank Discount Notes 0.140% 7/19/13 145,815 145,736 3,4 Federal Home Loan Banks 0.158% 9/6/13 153,000 152,993 3,4 Federal Home Loan Banks 0.152% 11/22/13 238,500 238,473 3,4 Federal Home Loan Banks 0.178% 12/26/13 192,000 192,000 3,4 Federal Home Loan Banks 0.182% 10/1/14 42,000 41,986 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 2,4 Federal Home Loan Mortgage Corp. 0.148% 5/6/13 99,000 98,989 2,4 Federal Home Loan Mortgage Corp. 0.152% 6/17/13 21,000 20,997 2,4 Federal National Mortgage Assn. 0.190% 8/12/13 190,000 189,974 2,4 Federal National Mortgage Assn. 0.169% 11/8/13 150,000 149,969 2,4 Federal National Mortgage Assn. 0.171% 11/14/13 214,925 214,880 2,4 Federal National Mortgage Assn. 0.179% 9/11/14 500,000 499,845 2,4 Federal National Mortgage Assn. 0.173% 2/27/15 260,000 259,870 2 Freddie Mac Discount Notes 0.125% 3/4/13 621,494 621,487 2 Freddie Mac Discount Notes 0.115% 3/11/13 87,000 86,997 2 Freddie Mac Discount Notes 0.085%–0.110% 3/21/13 298,550 298,532 2 Freddie Mac Discount Notes 0.080%–0.100% 4/8/13 165,590 165,575 2 Freddie Mac Discount Notes 0.100% 4/15/13 10,000 9,999 2 Freddie Mac Discount Notes 0.095% 4/25/13 45,600 45,593 2 Freddie Mac Discount Notes 0.140% 5/13/13 240,235 240,167 2 Freddie Mac Discount Notes 0.140%–0.160% 5/20/13 52,392 52,374 2 Freddie Mac Discount Notes 0.095% 5/21/13 43,700 43,691 2 Freddie Mac Discount Notes 0.140% 6/10/13 92,701 92,665 2 Freddie Mac Discount Notes 0.139% 6/24/13 30,000 29,987 United States Treasury Bill 0.115% 3/14/13 250,000 249,990 United States Treasury Bill 0.085% 3/28/13 108,482 108,475 United States Treasury Bill 0.075%–0.090% 4/18/13 950,000 949,901 United States Treasury Bill 0.146%–0.153% 4/25/13 1,550,000 1,549,648 United States Treasury Bill 0.078%–0.165% 5/2/13 1,353,000 1,352,777 United States Treasury Bill 0.150% 5/9/13 750,000 749,784 United States Treasury Bill 0.083%–0.145% 5/16/13 1,615,000 1,614,688 United States Treasury Bill 0.110%–0.118% 5/23/13 1,815,000 1,814,523 United States Treasury Bill 0.123%–0.145% 5/30/13 1,457,000 1,456,521 United States Treasury Bill 0.130% 6/27/13 750,000 749,680 United States Treasury Note/Bond 1.375% 3/15/13 200,000 200,094 United States Treasury Note/Bond 2.500% 3/31/13 600,000 601,189 United States Treasury Note/Bond 0.750% 3/31/13 300,000 300,165 United States Treasury Note/Bond 3.625% 5/15/13 60,000 60,431 United States Treasury Note/Bond 1.375% 5/15/13 290,000 290,766 United States Treasury Note/Bond 3.500% 5/31/13 12,000 12,100 United States Treasury Note/Bond 3.375% 6/30/13 57,600 58,219 Total U.S. Government and Agency Obligations (Cost $20,145,378) Commercial Paper (19.0%) Bank Holding Company (0.4%) PNC Bank NA 0.190% 3/21/13 72,500 72,493 PNC Bank NA 0.180% 4/8/13 78,000 77,985 150,478 Finance - Auto (1.2%) American Honda Finance Corp. 0.180% 3/19/13 14,500 14,499 American Honda Finance Corp. 0.160%–0.190% 3/21/13 32,500 32,497 American Honda Finance Corp. 0.150%–0.190% 3/25/13 82,750 82,742 American Honda Finance Corp. 0.150%–0.190% 3/26/13 17,750 17,748 American Honda Finance Corp. 0.170% 3/27/13 6,750 6,749 American Honda Finance Corp. 0.160% 4/11/13 12,500 12,498 American Honda Finance Corp. 0.170% 5/22/13 44,000 43,983 American Honda Finance Corp. 0.170% 5/29/13 25,250 25,239 5 BMW US Capital LLC 0.180% 3/11/13 19,500 19,499 5 BMW US Capital LLC 0.180% 3/13/13 10,000 9,999 5 BMW US Capital LLC 0.180% 3/18/13 40,000 39,997 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 5 BMW US Capital LLC 0.170% 3/26/13 14,000 13,998 5 BMW US Capital LLC 0.170% 4/2/13 14,000 13,998 5 BMW US Capital LLC 0.160% 4/8/13 13,500 13,498 5 BMW US Capital LLC 0.160% 4/9/13 15,000 14,997 5 BMW US Capital LLC 0.160% 4/16/13 18,500 18,496 5 BMW US Capital LLC 0.140% 4/30/13 25,000 24,994 5 BMW US Capital LLC 0.170% 5/21/13 7,750 7,747 Toyota Motor Credit Corp. 0.160% 4/10/13 24,000 23,996 Toyota Motor Credit Corp. 0.140% 4/26/13 9,750 9,748 446,922 Finance - Other (4.2%) 5 Chariot Funding LLC 0.210% 3/19/13 35,000 34,996 5 Chariot Funding LLC 0.210% 4/3/13 11,500 11,498 5 Chariot Funding LLC 0.200% 4/4/13 31,000 30,994 5 Chariot Funding LLC 0.200% 4/8/13 10,000 9,998 5 Chariot Funding LLC 0.200% 4/9/13 4,000 3,999 5 Chariot Funding LLC 0.200% 4/10/13 20,000 19,996 5 Chariot Funding LLC 0.190% 4/23/13 15,000 14,996 5 Chariot Funding LLC 0.190% 4/25/13 50,000 49,986 5 Chariot Funding LLC 0.180% 5/24/13 45,000 44,981 General Electric Capital Corp. 0.180% 3/1/13 27,000 27,000 General Electric Capital Corp. 0.200% 3/8/13 21,000 20,999 General Electric Capital Corp. 0.160% 3/14/13 54,000 53,997 General Electric Capital Corp. 0.160% 4/19/13 30,000 29,993 General Electric Capital Corp. 0.140% 5/13/13 62,500 62,482 General Electric Capital Corp. 0.140% 5/20/13 74,000 73,977 General Electric Capital Corp. 0.140% 5/21/13 77,000 76,976 General Electric Capital Corp. 0.140% 5/22/13 40,000 39,987 General Electric Capital Corp. 0.140% 5/23/13 56,500 56,482 5 Jupiter Securitization Co. LLC 0.210% 3/14/13 25,000 24,998 5 Jupiter Securitization Co. LLC 0.210% 3/26/13 30,000 29,996 5 Jupiter Securitization Co. LLC 0.210% 4/2/13 11,500 11,498 5 Jupiter Securitization Co. LLC 0.210% 4/3/13 22,000 21,996 5 Jupiter Securitization Co. LLC 0.200% 4/4/13 23,000 22,996 5 Jupiter Securitization Co. LLC 0.200% 4/5/13 10,500 10,498 5 Jupiter Securitization Co. LLC 0.200% 4/8/13 56,000 55,988 5 Jupiter Securitization Co. LLC 0.200% 4/9/13 11,750 11,747 5 Jupiter Securitization Co. LLC 0.200% 4/10/13 12,000 11,997 5 Old Line Funding LLC 0.200% 3/11/13 38,500 38,498 5 Old Line Funding LLC 0.200% 3/12/13 6,000 6,000 5 Old Line Funding LLC 0.200% 3/13/13 10,500 10,499 5 Old Line Funding LLC 0.200% 3/18/13 22,563 22,561 5 Old Line Funding LLC 0.190% 3/20/13 13,000 12,999 5 Old Line Funding LLC 0.190%–0.200% 3/22/13 24,667 24,664 5 Old Line Funding LLC 0.190%–0.200% 3/25/13 33,060 33,056 5 Old Line Funding LLC 0.190% 4/8/13 14,000 13,997 5 Old Line Funding LLC 0.190% 4/9/13 15,750 15,747 5 Old Line Funding LLC 0.190% 4/10/13 12,500 12,497 5 Old Line Funding LLC 0.190% 4/11/13 18,000 17,996 5 Old Line Funding LLC 0.190% 4/12/13 26,250 26,244 5 Old Line Funding LLC 0.190% 4/16/13 5,000 4,999 5 Old Line Funding LLC 0.190% 4/18/13 14,500 14,496 5 Old Line Funding LLC 0.190% 4/22/13 35,750 35,740 5 Old Line Funding LLC 0.190% 4/23/13 46,524 46,511 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 5 Old Line Funding LLC 0.190% 4/24/13 5,750 5,748 5 Old Line Funding LLC 0.190% 5/1/13 33,000 32,989 5 Old Line Funding LLC 0.190% 5/6/13 28,500 28,490 5 Old Line Funding LLC 0.180% 5/7/13 29,500 29,490 5 Old Line Funding LLC 0.180% 5/8/13 29,000 28,990 5 Old Line Funding LLC 0.180% 5/13/13 15,116 15,110 5 Old Line Funding LLC 0.180% 5/14/13 14,000 13,995 5 Old Line Funding LLC 0.180% 5/22/13 35,082 35,068 5 Old Line Funding LLC 0.180% 5/24/13 14,000 13,994 5 Old Line Funding LLC 0.180% 5/28/13 17,000 16,993 5 Straight-A Funding LLC 0.180% 3/22/13 5,307 5,306 5 Straight-A Funding LLC 0.180% 3/28/13 2,000 2,000 5 Straight-A Funding LLC 0.180% 3/28/13 23,650 23,647 5 Straight-A Funding LLC 0.180% 4/10/13 5,000 4,999 5 Straight-A Funding LLC 0.180% 4/11/13 4,000 3,999 5 Straight-A Funding LLC 0.190% 4/19/13 14,000 13,996 5 Straight-A Funding LLC 0.190% 4/22/13 12,500 12,497 5 Straight-A Funding LLC 0.190% 4/26/13 13,500 13,496 1,502,362 Foreign Banks (4.0%) 5 Australia & New Zealand Banking Group, Ltd. 0.205% 3/12/13 25,000 24,999 4,5 Australia & New Zealand Banking Group, Ltd. 0.241% 7/15/13 70,000 70,000 4,5 Australia & New Zealand Banking Group, Ltd. 0.232% 7/24/13 75,000 75,000 5 Commonwealth Bank of Australia 0.200% 3/21/13 80,000 79,991 5 Commonwealth Bank of Australia 0.190% 4/8/13 18,800 18,796 4,5 Commonwealth Bank of Australia 0.220% 4/12/13 125,000 125,000 5 Commonwealth Bank of Australia 0.190% 4/22/13 19,750 19,745 5 Commonwealth Bank of Australia 0.200% 4/25/13 35,000 34,989 4,5 Commonwealth Bank of Australia 0.219% 5/7/13 200,000 200,000 4,5 Commonwealth Bank of Australia 0.250% 6/3/13 50,000 50,000 5 Westpac Banking Corp. 0.160% 3/28/13 25,000 24,997 4,5 Westpac Banking Corp. 0.220% 4/3/13 103,500 103,500 4,5 Westpac Banking Corp. 0.202% 4/16/13 40,000 40,000 4,5 Westpac Banking Corp. 0.202% 4/18/13 40,000 40,000 4,5 Westpac Banking Corp. 0.202% 4/25/13 50,000 50,000 4,5 Westpac Banking Corp. 0.203% 4/26/13 50,000 50,000 4,5 Westpac Banking Corp. 0.199% 5/7/13 98,000 98,000 4,5 Westpac Banking Corp. 0.221% 5/20/13 60,000 60,000 4,5 Westpac Banking Corp. 0.249% 6/7/13 44,000 44,000 4,5 Westpac Banking Corp. 0.249% 7/5/13 25,000 25,000 4,5 Westpac Banking Corp. 0.212% 8/1/13 210,000 210,000 1,444,017 Foreign Governments (2.5%) CPPIB Capital Inc. 0.150% 3/6/13 98,317 98,315 5 Hydro-Quebec 0.150% 4/16/13 6,000 5,999 Province of Ontario 0.160% 3/6/13 42,500 42,499 Province of Ontario 0.160% 3/7/13 9,500 9,500 Province of Ontario 0.160% 3/8/13 21,000 20,999 Province of Ontario 0.160% 3/11/13 21,000 20,999 Province of Ontario 0.160% 3/12/13 10,500 10,500 Province of Ontario 0.160% 3/14/13 25,000 24,999 Province of Ontario 0.150% 3/18/13 22,000 21,998 Province of Ontario 0.150% 3/20/13 22,000 21,998 Province of Ontario 0.150% 4/8/13 44,000 43,993 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) Province of Ontario 0.150% 4/9/13 61,000 60,990 Province of Ontario 0.150% 4/11/13 23,500 23,496 Province of Ontario 0.150% 4/15/13 5,750 5,749 6 PSP Capital Inc. 0.180% 5/14/13 15,000 14,994 6 PSP Capital Inc. 0.190% 5/16/13 7,000 6,997 6 PSP Capital Inc. 0.190% 5/22/13 9,200 9,196 6 PSP Capital Inc. 0.190% 5/23/13 4,500 4,498 5 Quebec 0.150% 3/1/13 100,000 100,000 5 Quebec 0.140% 3/12/13 30,000 29,999 5 Quebec 0.140% 3/14/13 90,000 89,996 5 Quebec 0.130% 3/26/13 28,320 28,317 5 Quebec 0.130% 3/28/13 32,900 32,897 Queensland Treasury Corp. 0.140% 3/26/13 13,000 12,999 Queensland Treasury Corp. 0.190% 5/21/13 58,000 57,975 Queensland Treasury Corp. 0.190% 5/22/13 38,400 38,383 Queensland Treasury Corp. 0.170% 5/30/13 40,000 39,983 878,268 Foreign Industrial (2.1%) 5 BASF SE 0.160% 3/27/13 101,000 100,988 5 GlaxoSmithKline Finance plc 0.130% 3/8/13 37,000 36,999 Nestle Finance International Ltd. 0.130% 4/10/13 90,000 89,987 Nestle Finance International Ltd. 0.120% 5/2/13 30,000 29,994 Nestle Finance International Ltd. 0.130% 5/13/13 29,000 28,992 5 Reckitt Benckiser Treasury Services plc 0.180% 3/12/13 128,500 128,493 5 Reckitt Benckiser Treasury Services plc 0.180% 3/14/13 21,500 21,499 5 Reckitt Benckiser Treasury Services plc 0.180% 3/18/13 43,000 42,996 5 Roche Holdings Inc. 0.130% 5/7/13 7,750 7,748 5 Roche Holdings Inc. 0.170% 5/21/13 11,500 11,496 5 Roche Holdings Inc. 0.170% 5/29/13 7,750 7,747 5 Roche Holdings Inc. 0.170% 5/31/13 7,750 7,747 5 Sanofi 0.160% 3/20/13 68,500 68,494 5 Siemens Capital Co. LLC 0.130% 3/18/13 19,000 18,999 5 Siemens Capital Co. LLC 0.140% 3/21/13 45,000 44,996 5 Siemens Capital Co. LLC 0.140% 3/28/13 68,000 67,993 5 Total Capital Canada Ltd. 0.130% 3/15/13 31,500 31,498 746,666 Industrial (4.6%) 5 Emerson Electric Co. 0.180% 3/18/13 11,500 11,499 5 Emerson Electric Co. 0.150% 4/8/13 6,150 6,149 5 Emerson Electric Co. 0.150% 4/9/13 4,000 3,999 General Electric Co. 0.130%–0.140% 3/27/13 434,000 433,958 General Electric Co. 0.140% 3/28/13 93,000 92,990 5 Google Inc. 0.150% 3/7/13 21,135 21,134 5 Procter & Gamble Co. 0.160% 3/1/13 32,700 32,700 5 Procter & Gamble Co. 0.160% 3/4/13 104,500 104,499 5 Procter & Gamble Co. 0.160% 3/5/13 10,500 10,500 5 Procter & Gamble Co. 0.150% 3/7/13 10,500 10,500 5 Procter & Gamble Co. 0.130%–0.160% 3/8/13 44,000 43,999 5 Procter & Gamble Co. 0.160% 3/12/13 21,000 20,999 5 The Coca-Cola Co. 0.180% 3/13/13 11,500 11,499 5 The Coca-Cola Co. 0.180% 3/14/13 53,750 53,746 5 The Coca-Cola Co. 0.160% 3/15/13 68,000 67,996 5 The Coca-Cola Co. 0.160% 3/18/13 21,500 21,498 5 The Coca-Cola Co. 0.150% 3/25/13 42,300 42,296 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 5 The Coca-Cola Co. 0.170% 4/8/13 40,000 39,993 5 The Coca-Cola Co. 0.140% 5/7/13 50,000 49,987 5 The Coca-Cola Co. 0.130%–0.140% 5/8/13 210,000 209,945 5 The Walt Disney Co. 0.150% 4/11/13 35,000 34,994 5 The Walt Disney Co. 0.150% 4/12/13 11,750 11,748 5 The Walt Disney Co. 0.150% 4/15/13 23,500 23,496 5 The Walt Disney Co. 0.150% 4/19/13 9,750 9,748 5 Wal-Mart Stores, Inc. 0.125% 4/29/13 85,000 84,982 5 Wal-Mart Stores, Inc. 0.120% 4/30/13 132,000 131,974 5 Wal-Mart Stores, Inc. 0.130% 5/2/13 50,000 49,989 1,636,817 Total Commercial Paper (Cost $6,805,530) 6,805,530 Certificates of Deposit (19.9%) Domestic Banks (3.2%) Branch Banking & Trust Co. 0.150% 5/8/13 26,000 26,000 Branch Banking & Trust Co. 0.150% 5/13/13 27,000 27,000 JPMorgan Chase Bank NA 0.220% 3/18/13 30,000 30,001 JPMorgan Chase Bank NA 0.220% 3/18/13 40,000 40,000 State Street Bank & Trust Co. 0.190% 3/1/13 100,000 100,000 State Street Bank & Trust Co. 0.190% 3/11/13 150,000 150,000 State Street Bank & Trust Co. 0.190% 3/13/13 330,000 330,000 State Street Bank & Trust Co. 0.180% 3/18/13 60,000 60,000 State Street Bank & Trust Co. 0.180% 4/9/13 71,000 71,000 State Street Bank & Trust Co. 0.180% 4/10/13 153,750 153,750 US Bank NA 0.140% 3/4/13 128,000 128,000 Wells Fargo Bank NA 0.230% 3/4/13 20,000 20,000 1,135,751 Eurodollar Certificates of Deposit (7.6%) Australia & New Zealand Banking Group, Ltd. 0.230% 3/19/13 50,000 50,000 Australia & New Zealand Banking Group, Ltd. 0.215% 3/20/13 25,000 25,000 Australia & New Zealand Banking Group, Ltd. 0.210% 4/3/13 35,000 35,000 4 Australia & New Zealand Banking Group, Ltd. 0.222% 4/19/13 114,000 114,000 4 Australia & New Zealand Banking Group, Ltd. 0.212% 4/25/13 100,000 100,000 4 Australia & New Zealand Banking Group, Ltd. 0.222% 5/16/13 50,000 50,000 4 Australia & New Zealand Banking Group, Ltd. 0.232% 7/25/13 250,000 250,000 4 Australia & New Zealand Banking Group, Ltd. 0.210% 8/5/13 140,000 140,000 4 Commonwealth Bank of Australia 0.260% 3/12/13 60,000 60,000 4 Commonwealth Bank of Australia 0.232% 4/16/13 60,000 60,000 4 Commonwealth Bank of Australia 0.252% 4/19/13 140,000 140,000 4 Commonwealth Bank of Australia 0.242% 5/16/13 120,000 120,000 4 Commonwealth Bank of Australia 0.232% 6/19/13 100,000 100,000 4 Commonwealth Bank of Australia 0.229% 7/10/13 100,000 100,000 4 Commonwealth Bank of Australia 0.222% 7/16/13 70,000 70,000 4 Commonwealth Bank of Australia 0.222% 7/18/13 65,000 65,000 4 Commonwealth Bank of Australia 0.224% 7/30/13 65,000 65,000 4 National Australia Bank Ltd. 0.252% 4/2/13 175,000 175,000 4 National Australia Bank Ltd. 0.252% 4/25/13 175,000 175,000 4 National Australia Bank Ltd. 0.249% 5/7/13 175,000 175,000 4 National Australia Bank Ltd. 0.251% 5/14/13 75,000 75,000 4 National Australia Bank Ltd. 0.252% 5/21/13 50,000 50,000 4 National Australia Bank Ltd. 0.264% 5/30/13 50,000 50,000 4 National Australia Bank Ltd. 0.262% 6/18/13 50,000 50,000 4 National Australia Bank Ltd. 0.261% 6/20/13 30,000 30,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 4 National Australia Bank Ltd. 0.263% 6/27/13 40,000 40,000 4 National Australia Bank Ltd. 0.251% 7/15/13 130,000 130,000 4 National Australia Bank Ltd. 0.252% 7/17/13 130,000 130,000 4 National Australia Bank Ltd. 0.234% 7/29/13 125,000 125,000 2,749,000 Yankee Certificates of Deposit (9.1%) 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.201% 4/15/13 118,000 118,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.202% 4/23/13 83,000 83,000 4 Australia & New Zealand Banking Group, Ltd. (New York Branch) 0.198% 5/7/13 70,000 70,000 Bank of Montreal (Chicago Branch) 0.220% 3/1/13 25,000 25,000 Bank of Montreal (Chicago Branch) 0.230% 3/1/13 30,000 30,000 Bank of Montreal (Chicago Branch) 0.230% 3/13/13 79,000 79,000 Bank of Montreal (Chicago Branch) 0.230% 3/19/13 55,000 55,000 Bank of Montreal (Chicago Branch) 0.230% 3/19/13 45,000 45,000 Bank of Montreal (Chicago Branch) 0.230% 4/4/13 80,000 80,000 Bank of Montreal (Chicago Branch) 0.200% 4/16/13 140,000 140,000 Bank of Montreal (Chicago Branch) 0.190% 4/23/13 75,000 75,000 Bank of Montreal (Chicago Branch) 0.190% 5/2/13 25,000 25,000 Bank of Montreal (Chicago Branch) 0.200% 5/3/13 65,000 65,000 Bank of Montreal (Chicago Branch) 0.190% 5/6/13 25,000 25,000 Bank of Montreal (Chicago Branch) 0.190% 5/7/13 60,000 60,000 Bank of Montreal (Chicago Branch) 0.200% 5/29/13 30,000 30,000 Bank of Nova Scotia (Houston Branch) 0.230% 4/12/13 30,000 30,001 4 Bank of Nova Scotia (Houston Branch) 0.221% 4/15/13 300,000 299,998 Bank of Nova Scotia (Houston Branch) 0.180% 4/22/13 80,000 80,000 Bank of Nova Scotia (Houston Branch) 0.180% 4/23/13 25,000 25,000 Bank of Nova Scotia (Houston Branch) 0.180% 4/25/13 50,000 50,000 4 Bank of Nova Scotia (Houston Branch) 0.219% 5/7/13 70,000 69,999 4 Bank of Nova Scotia (Houston Branch) 0.221% 5/20/13 50,000 50,000 4 Bank of Nova Scotia (Houston Branch) 0.224% 5/28/13 50,000 49,999 Canadian Imperial Bank of Commerce (New York Branch) 0.341% 3/1/13 7,750 7,750 Canadian Imperial Bank of Commerce (New York Branch) 0.160% 3/11/13 53,000 53,000 National Australia Bank Ltd. (New York Branch) 0.230% 4/4/13 58,000 58,000 Toronto Dominion Bank (New York Branch) 0.210% 3/1/13 30,000 30,000 Toronto Dominion Bank (New York Branch) 0.220% 3/18/13 25,000 25,000 Toronto Dominion Bank (New York Branch) 0.280% 3/19/13 90,000 90,000 Toronto Dominion Bank (New York Branch) 0.180% 4/22/13 40,000 40,000 4 Toronto Dominion Bank (New York Branch) 0.203% 4/26/13 25,000 25,000 Toronto Dominion Bank (New York Branch) 0.190% 5/1/13 75,000 75,000 4 Toronto Dominion Bank (New York Branch) 0.199% 5/7/13 175,000 175,000 Toronto Dominion Bank (New York Branch) 0.200% 5/7/13 30,000 30,000 4 Toronto Dominion Bank (New York Branch) 0.202% 6/24/13 40,000 40,000 4 Toronto Dominion Bank (New York Branch) 0.203% 6/26/13 45,000 45,000 4 Toronto Dominion Bank (New York Branch) 0.200% 7/2/13 65,000 65,000 4 Toronto Dominion Bank (New York Branch) 0.199% 7/8/13 190,000 190,000 4 Toronto Dominion Bank (New York Branch) 0.199% 7/10/13 80,000 80,000 4 Toronto Dominion Bank (New York Branch) 0.201% 8/20/13 150,000 150,000 Westpac Banking Corp. (New York Branch) 0.220% 3/20/13 30,000 30,001 4 Westpac Banking Corp. (New York Branch) 0.219% 4/5/13 106,000 106,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 4 Westpac Banking Corp. (New York Branch) 0.202% 4/24/13 50,000 50,000 4 Westpac Banking Corp. (New York Branch) 0.200% 5/2/13 99,000 99,000 4 Westpac Banking Corp. (New York Branch) 0.370% 5/3/13 20,000 20,006 Westpac Banking Corp. (New York Branch) 0.410% 5/7/13 55,000 55,019 4 Westpac Banking Corp. (New York Branch) 0.252% 7/1/13 80,000 80,000 3,278,773 Total Certificates of Deposit (Cost $7,163,524) 7,163,524 Repurchase Agreements (2.1%) Bank of Nova Scotia (Dated 2/28/13, Repurchase Value $247,429,000, collateralized by U.S. Treasury Bill 0.000%, 2/6/14, U.S. Treasury Note/Bond 0.875%, 1/31/18) 0.160% 3/1/13 247,428 247,428 RBC Capital Markets LLC (Dated 2/28/13, Repurchase Value $99,000,000, collateralized by U.S. Treasury Note/Bond 1.000%-2.625%, 6/30/14-3/31/17) 0.150% 3/1/13 99,000 99,000 RBC Capital Markets LLC (Dated 2/28/13, Repurchase Value $41,700,000, collateralized by U.S. Treasury Note/Bond 3.250%, 6/30/16) 0.150% 3/1/13 41,700 41,700 TD Securities (USA) LLC (Dated 2/28/13, Repurchase Value $149,001,000, collateralized by U.S. Treasury Note/Bond 1.250%, 2/29/20, U.S. Treasury Inflation Indexed Note/Bond 3.625%, 4/15/28) 0.140% 3/1/13 149,000 149,000 TD Securities (USA) LLC (Dated 2/28/13, Repurchase Value $150,001,000, collateralized by U.S. Treasury Note/Bond 1.250%, 2/29/20) 0.170% 3/1/13 150,000 150,000 TD Securities (USA) LLC (Dated 2/28/13, Repurchase Value $61,000,000, collateralized by U.S. Treasury Note/Bond 2.125%, 2/15/41) 0.170% 3/1/13 61,000 61,000 Total Repurchase Agreements (Cost $748,128) Shares Money Market Fund (1.1%) 7 Vanguard Municipal Cash Management Fund (Cost $383,017) 0.108% 383,016,557 383,017 Face Amount ($000) Tax-Exempt Municipal Bonds (1.7%) 8 ABAG Finance Authority for Nonprofit Corps. California Revenue (Miramar Apartments) VRDO 0.100% 3/7/13 3,000 3,000 8 ABAG Finance Authority for Nonprofit Corps. California Revenue (Southport Apartments) VRDO 0.100% 3/7/13 4,095 4,095 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 8 Albany NY Industrial Development Agency Revenue (The College of Saint Rose Project) VRDO 0.110% 3/7/13 3,750 3,750 8 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.100% 3/7/13 7,165 7,165 8 California Housing Finance Agency Home Mortgage Revenue VRDO 0.080% 3/7/13 4,400 4,400 8 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.110% 3/7/13 5,500 5,500 8 California Statewide Communities Development Authority Multifamily Housing Revenue (Belmont Project) VRDO 0.110% 3/7/13 2,100 2,100 8 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.110% 3/7/13 3,000 3,000 8 Clackamas County OR Hospital Facility Authority Revenue (Legacy Health System) VRDO 0.110% 3/7/13 2,000 2,000 8 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.110% 3/7/13 2,300 2,300 8 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.090% 3/7/13 2,750 2,750 8 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.110% 3/7/13 3,800 3,800 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.090% 3/7/13 9,800 9,800 Curators of the University of Missouri System Facilities Revenue VRDO 0.090% 3/7/13 5,365 5,365 8 Fairfax County VA Economic Development Authority Resource Recovery Revenue (Lorton Arts Foundation Project) VRDO 0.110% 3/7/13 2,300 2,300 8 Greenville County SC Hospital System Revenue VRDO 0.100% 3/7/13 2,750 2,750 Gulf Coast TX Industrial Development Authority Revenue (ExxonMobil Project) VRDO 0.090% 3/1/13 19,500 19,500 8 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.110% 3/7/13 2,515 2,515 8 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.110% 3/7/13 3,450 3,450 8 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.110% 3/7/13 5,050 5,050 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.100% 3/7/13 4,765 4,765 8 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.080% 3/7/13 7,910 7,910 8 Lincoln County WY Pollution Control Revenue (PacifiCorp Project) VRDO 0.120% 3/7/13 3,500 3,500 Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.090% 3/7/13 4,500 4,500 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) Loudoun County VA Industrial Development Authority Revenue (Howard Hughes Medical Institute) VRDO 0.090% 3/7/13 8,980 8,980 8 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children's Hospital) VRDO 0.120% 3/7/13 2,500 2,500 8 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.150% 3/7/13 4,700 4,700 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.100% 3/1/13 14,800 14,800 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.110% 3/1/13 12,600 12,600 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.100% 3/1/13 6,600 6,600 8 New Jersey Transportation Trust Fund Authority Transportation System Revenue VRDO 0.090% 3/7/13 6,400 6,400 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Carnegie Park) VRDO 0.080% 3/7/13 10,400 10,400 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Monterey) VRDO 0.080% 3/7/13 5,300 5,300 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.100% 3/7/13 18,300 18,300 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Related-Sierra Development) VRDO 0.100% 3/7/13 9,000 9,000 8 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (West End Towers) VRDO 0.100% 3/7/13 8,400 8,400 8 New York State Dormitory Authority Revenue (Royal Charter Properties) VRDO 0.080% 3/7/13 17,500 17,500 8 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.100% 3/7/13 3,400 3,400 8 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.080% 3/7/13 4,600 4,600 8 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.110% 3/7/13 9,400 9,400 8 New York State Housing Finance Agency Housing Revenue (160 West 62nd Street) VRDO 0.100% 3/7/13 22,500 22,500 8 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.110% 3/7/13 3,700 3,700 8 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.080% 3/7/13 10,875 10,875 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 8 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.080% 3/7/13 23,725 23,725 8 New York State Housing Finance Agency Housing Revenue (70 Battery Place) VRDO 0.100% 3/7/13 2,700 2,700 8 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.110% 3/7/13 7,755 7,755 8 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.110% 3/7/13 3,850 3,850 8 New York State Housing Finance Agency Housing Revenue (Clinton Park) VRDO 0.130% 3/7/13 3,750 3,750 8 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.100% 3/7/13 6,800 6,800 8 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.100% 3/7/13 5,500 5,500 8 New York State Housing Finance Agency Housing Revenue (Gotham West Housing) VRDO 0.090% 3/7/13 11,600 11,600 8 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.100% 3/7/13 3,400 3,400 8 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.130% 3/7/13 2,200 2,200 8 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) VRDO 0.100% 3/7/13 11,095 11,095 8 Ohio Air Quality Development Authority Revenue (Dayton Power & Light Co. Project) VRDO 0.110% 3/7/13 3,085 3,085 Ohio GO VRDO 0.110% 3/7/13 115 115 Ohio State University General Receipts Revenue VRDO 0.100% 3/7/13 1,300 1,300 Ohio State University General Receipts Revenue VRDO 0.090% 3/7/13 23,400 23,400 8 Philadelphia PA GO VRDO 0.100% 3/7/13 5,000 5,000 8 Piedmont SC Municipal Power Agency Revenue VRDO 0.120% 3/7/13 4,000 4,000 8 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rogers Williams University) VRDO 0.100% 3/7/13 2,625 2,625 8 Richmond CA Multifamily Housing Revenue (Baycliff Apartments Project) VRDO 0.100% 3/7/13 5,400 5,400 8 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.110% 3/7/13 2,000 2,000 8 Salem OH Hospital Facilities Improvement Revenue (Salem Community Hospital Project) VRDO 0.110% 3/7/13 3,000 3,000 8 Salem OR Hospital Facility Authority Revenue (Salem Hospital Project) VRDO 0.100% 3/7/13 3,250 3,250 8 San Diego CA Housing Authority Multifamily Housing Revenue (Villa Nueva Apartments) VRDO 0.100% 3/7/13 7,600 7,600 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 8 Simi Valley CA Multifamily Housing Revenue (Parker Ranch Project) VRDO 0.100% 3/7/13 6,100 6,100 8 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.100% 3/7/13 9,055 9,055 8 St. Cloud MN Health Care Revenue (Centracare Health System) VRDO 0.100% 3/7/13 7,675 7,675 8 St. Joseph MO Industrial Development Authority Health Facilities Revenue (Heartland Regional Medical Center) VRDO 0.100% 3/7/13 5,145 5,145 8 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) VRDO 0.110% 3/7/13 17,075 17,075 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.110% 3/7/13 10,100 10,100 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.110% 3/7/13 6,800 6,800 Texas Department of Housing & Community Affairs Single Family Revenue VRDO 0.140% 3/7/13 4,800 4,800 6 Texas GO TOB VRDO 0.120% 3/1/13 100,000 100,000 8 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.110% 3/7/13 5,200 5,200 8 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.110% 3/7/13 1,635 1,635 8 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.130% 3/7/13 4,700 4,700 8 Warren County KY Revenue (Western Kentucky University Student Life Foundation Inc. Project) VRDO 0.130% 3/7/13 3,150 3,150 8 Washington Housing Finance Commission Non- profit Housing Revenue (Rockwood Retirement Communities Program) VRDO 0.100% 3/7/13 1,300 1,300 8 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.120% 3/7/13 6,200 6,200 8 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.080% 3/7/13 5,000 5,000 Total Tax-Exempt Municipal Bonds (Cost $632,305) Corporate Bonds (0.7%) 4 General Electric Capital Corp. 0.910% 3/14/13 50,000 50,013 General Electric Capital Corp. 4.800% 5/1/13 31,750 31,998 4 Royal Bank of Canada 0.461% 3/8/13 28,000 28,002 4 Royal Bank of Canada (New York Branch) 0.330% 3/11/13 124,440 124,446 Royal Bank of Canada (New York Branch) 2.250% 3/15/13 22,000 22,018 Total Corporate Bonds (Cost $256,477) Sovereign Bonds (U.S. Dollar-Denominated) (0.1%) 6 Export Development Canada (Cost $15,000) 0.250% 3/14/13 15,000 15,000 Taxable Municipal Bonds (0.3%) 6,8 BlackRock Municipal Bond Trust TOB VRDO 0.180% 3/1/13 4,710 4,710 6,8 BlackRock Municipal Income Investment Quality Trust TOB VRDO 0.180% 3/1/13 2,515 2,515 6,8 BlackRock Municipal Income Trust TOB VRDO 0.180% 3/1/13 54,000 54,000 Market Liquidity Fund Face Market Maturity Amount Value • Yield1 Date ($000) ($000) 6,8 BlackRock MuniHoldings Fund II, Inc. TOB VRDO 0.180% 3/1/13 7,000 7,000 6,8 BlackRock MuniHoldings Fund, Inc. TOB VRDO 0.180% 3/1/13 4,990 4,990 6,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.180% 3/1/13 25,500 25,500 6,8 BlackRock MuniHoldings Quality Fund II, Inc. TOB VRDO 0.180% 3/1/13 5,170 5,170 6,8 BlackRock MuniYield Investment Quality Fund TOB VRDO 0.180% 3/1/13 3,360 3,360 6,8 BlackRock Strategic Municipal Trust TOB VRDO 0.180% 3/1/13 2,555 2,555 6,8 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.220% 3/7/13 2,855 2,855 6 Massachusetts Transportation Fund Revenue TOB VRDO 0.220% 3/7/13 2,800 2,800 6 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.220% 3/7/13 1,500 1,500 Total Taxable Municipal Bonds ($116,955) Total Investments (101.0%) (Cost $36,266,314) Other Assets and Liabilities (-1.0%) Other Assets 14,144 Liabilities (386,624) (372,480) Net Assets (100%) Applicable to 35,893,932,394 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At February 28, 2013, net assets consisted of: Amount ($000) Paid-in Capital 35,893,932 Undistributed Net Investment Income — Accumulated Net Realized Losses (98) Net Assets • See Note A in Notes to Financial Statements. 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Adjustable-rate security. 5 Security exempt from registration under Section 4(2) of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration only to dealers in that program or other "accredited investors." At February 28, 2013, the aggregate value of these securities was $4,676,479,000, representing 13.0% of net assets. Market Liquidity Fund 6 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2013, the aggregate value of these securities was $267,640,000, representing 0.7% of net assets. 7 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 8 Scheduled principal and interest payments are guaranteed by bank letter of credit.
